DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers 2 and 3 are not show in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1:
	The claim states “comprising an anaerobic methane-producing reaction tank, a nitrification and denitrification reactor and a sulfur recovery reaction tank that sequentially communicate with each other.” The phrase “sequentially communicate” renders the claim indefinite because no connection between the sulfur recovery tank and the anaerobic methane-producing reaction tank to nitrification and denitrification reactor is claimed. It is therefore not clear what “sequentially” communicating would be limited to. The figures and specification show the gas phase from the anaerobic tank entering the sulfur recovery tank and the liquid phase is shown (and claimed) to enter the anoxic denitrification zone of the nitrification and denitrification reactor. The configuration would not appear to be sequential as flow is not directed from one tank to the next. 

Regarding Claims 7 and 10-12:

	The claims state “raising the lye level in the sulfur recovery reaction tank to 1/4 to 1/2 of the first segment of the anoxic denitrification zone.” This limitation renders the claim indefinite because it is not clear what the “lye level,” what measurement is being used to determine the ratio (1/4 to 1/2 by weight, volume, other concentration units).
	The claims state “2 current HRTs are adopted.” This limitation renders the claims indefinite because it is not clear how 2 hydraulic retention times can be adopted. It is not clear what a “current” HRT is limited to.  Further it is not clear if “adopted” is intended to mean that the HRTs are set or something else. 
	The claims state “discharging the effluent up to standard” this limitation renders the claim indefinite because it is not clear what standard is being met.

Regarding Claims 9 and 20:
	The claims use the phrase “2 current HRTs are adopted” this limitation renders the claims indefinite for the same reason as above.

The remaining claim are indefinite as they depend from indefinite claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowable in view of the closest prior art, Chen et al (US 2013/0256223). The prior art does not teach or render obvious the combination of an anaerobic methane-producing reaction tank and sulfur reaction tank wherein the top of the sulfur recovery reaction tank is provided with a gas collection pipe the bottom of the sulfur recovery reaction tank is provided with a gas distribution device, a circulation pipe on the gas collection pipe is connected to the gas distribution device, and a circulation pump is disposed on the circulation pipe. It would not have been obvious to one skilled in the art to modify the sulfur reaction tank of Chen, because it is desirable in Chen to not have a gas feed in the sulfur reaction tank in order to simplify the anaerobic reactor (see para. 0067).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/15/2022